Exhibit 10.11







 

COMPANY’S DISCLOSURE SCHEDULE

 

to the

 

SECURITIES PURCHASE AGREEMENT

 

by and among

 

INPIXON,

 

a Nevada corporation (the “Company”)

 

and

 

Each of the Purchasers Identified on the Signature Pages thereto

 

Dated: April 20, 2018

 

 

 

 

3.1(a)       Subsidiaries

 

A.List of the Company’s Subsidiaries:

 

1.Inpixon USA

 

2.Inpixon Federal, Inc.

 

3.Inpixon Canada, Inc.

 

4.Sysorex India Limited

 

B.Liens

 

1.Payplant LLC has a first priority lien upon all of the assets of Inpixon USA
and Inpixon Federal, Inc., as evidenced by the loan purchase agreements between
Payplant and GemCap.

 

2.Avnet, Inc. and AVT Technology Solutions LLC have a junior subordinated lien
on all inventory, goods or other tangible assets sold by Avnet to Inpixon USA
and other certain personal property of Inpixon USA and also assets of the
Company.



 

 2 

 

 

 

3.1(b)       Organization and Qualification

 

None.



 

 3 

 

 

3.1(d)       Conflicts

 

None.

 

 4 

 

 

3.1(e)       Required Consents

 

None.

 

 5 

 

 

3.1(g)(i)       Capitalization

 

As of April 19, 2018, the Company had 255,000,000 authorized shares of capital
stock, par value $0.001 per share, of which 250,000,000 were shares of common
stock and 5,000,000 were shares of “blank check” preferred stock. As of April
19, 2018, the Company had 9,339,291 shares of common stock outstanding and
237.25 shares of preferred stock designated as Series 3 Convertible Preferred
Stock outstanding.

 

Please find below the number of shares of common stock beneficially owned by
Affiliates of the Company as of the date of the Securities Purchase Agreement:

 

Name of Beneficial Owner  Amount and nature of beneficial ownership   Percent of
Class(1)  Nadir Ali   4,206(2)   *  Bret Osborn   1,845(3)   *  Leonard
Oppenheim   314(4)   *  Kareem Irfan   198(5)   *  Tanveer Khader   5,015(6) 
 *  Soumya Das   254(7)   * 

 

*       less than 1% of the issued and outstanding shares of common stock.

 

(1)     Based on 9,339,291 shares outstanding on April 19, 2018.

 

(2)     Includes (i) 1,267 shares of common stock held of record by Nadir Ali,
(ii) 2,206 shares of common stock issuable to Nadir Ali upon exercise of an
outstanding stock option, (iii) 122 shares of common stock held of record by
Lubna Qureishi, Mr. Ali’s wife and (iv) 611 shares of common stock held of
record by the Qureishi Ali Grandchildren Trust. Mr. Ali is the joint-trustee
(with his wife Lubna Qureishi) of the Qureishi Ali Grandchildren Trust and has
voting and investment control over the shares held.

 

(3)     Includes (i) 1,469 shares of common stock held of record by Mr. Osborn
and (ii) 376 shares of common stock issuable to Bret Osborn upon exercise of
outstanding stock options.

 

(4)     Includes (i) 250 shares of common stock held of record by Mr. Oppenheim,
and (ii) 64 shares of common stock issuable to Leonard Oppenheim upon exercise
of outstanding stock options.

 

(5)     Includes (i) 134 shares of common stock held of record by Mr. Irfan and
(ii) 64 shares of common stock issuable to Kareem Irfan upon exercise of
outstanding stock options.

 

(6)     Includes (i) 4,817 shares of common stock owned directly by SyHolding
Corp., (ii) 134 shares of common stock held of record by Mr. Khader and (iii) 64
shares of common stock issuable to Tanveer Khader upon exercise of outstanding
stock options. Tanveer Khader holds the power to vote and dispose of the
SyHolding Corp. shares.

 

(7)     Includes (i) 156 shares of common stock held of record by Mr. Das and
(ii) 98 shares of common stock issuable to Mr. Das upon exercise of outstanding
stock options.



 

 6 

 

 

3.1(g)(ii)       Capital stock issued since the Company’s most recently filed
periodic report under the Exchange Act, other than pursuant to the exercise of
employee stock options under the Company’s stock option plans, the issuance of
shares of Common Stock to employees, officers, directors or consultants pursuant
to the Company’s employee stock purchase plans and pursuant to the conversion
and/or exercise of Common Stock Equivalents outstanding as of the date of the
most recently filed periodic report under the Exchange Act:

 

In connection with settlement negotiations with respect to ongoing litigation
matters or other outstanding trade payables, the Company may issue shares of
common stock pursuant to transactions in accordance with Section 3(a)(10) of the
Securities Act.

 

 7 

 

 

3.1(g)(ii)       Any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents:

 

Pursuant to Section 4.11 of the securities purchase agreements, dated as of
January 5, 2018, the purchasers are entitled to participate in this offering up
to an amount equal to 30% of the offering at the same purchase price provided
for in this offering.



 

 8 

 

 

3.1(g)(ii)       Options, warrants and other rights to subscribe for or acquire,
any shares of Common Stock or the capital stock of any Subsidiary, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents or capital stock of any Subsidiary

 

The Company is committed to issue the following additional securities:

 

  ● 105,606 shares of common stock authorized for issuance under our Amended and
Restated 2011 Employee Stock Incentive Plan, as amended (the “2011 Employee
Stock Incentive Plan”), of which 6,933 shares of common stock are underlying
outstanding options having a weighted average exercise price of $683.32 per
share and 98,673 shares of common stock are available for future issuance and up
to an additional 3,000,000 shares of common stock which may be issued under the
Company’s 2018 Employee Stock Incentive Plan if implemented by the Company’s
board of directors and 1,389 shares of common stock underlying outstanding
options not under the 2011 or 2018 Employee Stock Incentive Plan having a
weighted average of $1,215.00 per share;

 

  ● 8,302,590 shares of common stock issuable upon the exercise of outstanding
warrants, having a weighted average exercise price of $3.91 per share;         ●
630,139 shares (the “November Note Shares”) of restricted common stock which may
be issued upon the conversion of the outstanding principal balance of $1,745,000
plus $145,416 in interest that may accrue through the maturity date of an
outstanding convertible promissory note issued on November 17, 2017 (as
amended), as amended on January 5, 2018 (the “November Note”) subject to a most
favored nation provision for dilutive issuances. The November Note is not
convertible until the six month anniversary of the issue date of the November
Note. The conversion price of the November Note may be reduced to a variable
rate price that is equal to 70% of the closing bid price of the Company’s common
stock as reported by the Nasdaq Stock Market as of the date immediately prior to
each applicable conversion date subject to a floor of $3.00; and         ●
44,000 shares of common stock reserved for issuance to investor relations firms;
and         ●

up to 34,627,066 additional shares of common stock underlying the February 2018
Warrants as a result of the anti-dilution protection provisions that will be
triggered upon consummation of this offering.



 

 9 

 

 

3.1(g)(iii)       Required Issuances, Adjustments or Approvals

 

The Company is obligated to issue shares of common stock to Chicago Venture
Partners, L.P. upon the conversion of the November Note (as defined in Schedule
3(g)(ii)) at a conversion price of $3.00 (the “Conversion Price”).

 

Pursuant to the terms of the securities purchase agreements dated February 15,
2018, the issuance of the Securities will be considered a dilutive issuance
triggering the requirement of the Company to issue additional shares of common
stock at the floor price.

 

 10 

 

 

3.1(g)(iii)       Redemption.

 

The convertible promissory note issued to Chicago Venture Partners, L.P. on
November 17, 2017 allows the Company to redeem the note at its discretion.

 

 11 

 

 

Schedule 3.1(g)(iv) Stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.

 

None.

 

 12 

 

 

3.1(i)       Material Changes; Undisclosed Events, Liabilities or Developments

 

Spin-off

 

In connection with our strategic business plan, Inpixon intends to separate its
value-added reseller business from the IPA business in Inpixon USA and then
distribute its entire interest in Inpixon USA to Inpixon stockholders and
certain warrant holders. This separation will be accomplished through
a spin-off in which the Company intends to contribute its value-added reseller
business to Inpixon USA, Inpixon USA will contribute any portion of the IPA
business to the Company and then the Company will distribute its entire interest
in Inpixon USA to its stockholders and certain warrant holders. While the
revenues from the VAR business account for approximately 93% of our total
revenues the Company believes the separation of the two entities will allow the
Company to invest its capital and resources towards enhancing and developing its
indoor positioning analytics technology in order to deliver faster innovations
and grow its customer base. The spin-off is subject to numerous conditions,
including, without limitation, the effectiveness of a Form 10 registration
statement with the Securities and Exchange Commission, the approval for
quotation of Inpixon USA’s common stock on the OTCQB market of the OTC Markets
Group, Inc., final approval from the Company’s Board of Directors, and other
customary conditions. No assurance can be provided as to the timing of the
completion of the spin-off or that all conditions to the spin-off will be met.

 

 13 

 

 

3.1(j) Litigation

 

VersionOne

 

On March 1, 2017, VersionOne, Inc. filed a complaint in the United States
District Court, Eastern District of Virginia, against Inpixon, Inpixon USA, and
Inpixon Federal, Inc. (collectively, “Defendants”). The complaint alleges that
VersionOne provided services to Integrio Technologies, LLC (“Integrio”) having a
value of $486,337, that in settlement of this amount Integrio and VersionOne
entered into an agreement (the “Settlement Agreement”) whereby Integrio agreed
to pay, and VersionOne agreed to accept as full payment, $243,169 (the
“Settlement Amount”), and that as a result of the Defendants’ acquisition of the
assets of Integrio, Defendants assumed the Settlement Amount but failed to pay
amounts owed to VersionOne. The complaint also alleges that, subsequent to
closing of the acquisition, VersionOne provided additional services to
Defendants having a value of $144,724, for which it has not been paid.
VersionOne alleges that, Defendants have an obligation to pay both the
Settlement Amount and the cost of the additional services. On Dec. 8, 2017, the
court in VersionOne entered judgment against Inpixon, Inpixon Federal, and
Inpixon USA, jointly and severally, in the amount of $334,339.37. Inpixon and
VersionOne have agreed to a payment plan of $40,000 per month for March, April
and May 2018 and then $30,000 per month from June 2018 until fully-paid.

 

Embarcadero

 

On August 10, 2017, Embarcadero Technologies, Inc. (“Embarcadero”) and Idera,
Inc. (“Idera”) filed a complaint in the U.S. Federal District Court for the
Western District of Texas against Inpixon Federal, Inc. and Integrio
Technologies, LLC (“Integrio”) for failure to pay for purchased software and
services pursuant to certain reseller agreements. The complaint alleges that
Inpixon Federal, Inc. entered into an agreement with Integrio to acquire certain
assets and assume certain liabilities of Integrio and are therefore responsible
for any amounts due. In the complaint, Embarcadero and Idera demand that Inpixon
Federal, Inc. and Integrio pay $1,100,000.00 in damages. On April 10, 2018,
Embarcadero filed a motion for summary judgment. The parties are currently in
settlement negotiations.

 

Micro Focus

 

On August 11, 2017, Micro Focus (US) Inc. (“Micro Focus”), filed a complaint in
the Circuit Court of Fairfax County, Virginia against Inpixon Federal, Inc.
(“Inpixon Federal”) for failure to pay a debt settlement entered into on March
13, 2017 for a principal amount of $245,538.33 plus accrued interest. The
complaint demands full payment of the principal amount of $245,538.33 plus
accrued interest. On October 31, 2017, Micro Focus filed a motion for summary
judgment against Inpixon Federal. The Company consented to the court entering
summary judgment in favor of Micro Focus in the amount of $245,538.33, with
interest accruing at 10% per annum from June 13, 2017 until payment is completed
and the parties are currently in settlement negotiations regarding a payment
plan.



 



 14 

 



 

Virtual Imaging

 

On December 28, 2017, Virtual Imaging, Inc. (“Virtual Imaging”) filed a
complaint in the United States District Court, Eastern District of Virginia,
against Inpixon USA, and Inpixon Federal, Inc. (collectively, “Defendants”). The
complaint alleges that Virtual Imaging provided products to the Defendants
having an aggregate value of $3,938,390.28, of which $3,688,390.88 remains
outstanding and overdue. Virtual Imaging has demanded compensation for the
unpaid amount. We have filed a response and the parties are currently in
settlement negotiations.

 

Deque

 

On January 22, 2018, Deque Systems, Inc. filed a motion for entry of default
judgment (the “Motion”) against Inpixon Federal, Inc. (“Inpixon Federal”) in the
Circuit Court of Fairfax County, Virginia. The Motion alleges that Inpixon
Federal failed to respond to a complaint served on November 22, 2017. The Motion
requests a default judgment in the amount of $336,000. A trial is currently
scheduled for September 12, 2018, however, the parties are currently in
settlement negotiations.

 

AVT Technology Solutions

 

On April 6, 2018, AVT Technology Solutions, LLC, filed a complaint in the United
States District Court Middle District of Florida Tamp Division against Inpixon
and Inpixon USA alleging breach of contract, breach of corporate guaranty and
unjust enrichment in connection with non-payment for goods received and
requesting a judgment in an amount of not less than $9,152,698.71. We have not
yet filed a response to such complaint.

 

Atlas Technology Group, LLC

 

On March 19, 2018, Inpixon was notified by Atlas Technology Group, LLC (“Atlas”)
that it believes the Inpixon’s recent financing transactions completed in the
first quarter of 2018 triggered the requirement for Inpixon to pay a minimum
project fee in an amount equal to $1 million less certain amounts previously
paid in connection with the “Tail Period” described in that certain agreement,
dated September 6, 2018, by and between Inpixon and Atlas. On April 18, 2018,
Atlas filed a demand for arbitration with the American Arbitration Association.
Inpixon intends to contest the case vigorously.



 

 15 

 

 

3.1(l)       Compliance

 

None.

 

 16 

 

 

3.1(o) Title to Assets

 

1.Payplant LLC has a first priority lien upon all of the assets of Inpixon USA
and Inpixon Federal, Inc., as evidenced by the loan purchase agreements between
Payplant and GemCap.

2.Avnet, Inc. and AVT Technology Solutions LLC have a junior subordinated lien
on all inventory, goods or other tangible assets sold by Avnet to Inpixon USA
and other certain personal property of Inpixon USA and also assets of the
Company.

3.Dell Marketing, L.P. has a lien on all of the Dell-branded equipment and any
related equipment, attachments and accessories in the possession of Inpixon USA.

4.Arrow Enterprise Computing Solutions, Inc. has a security interest in the
electronic merchandize and other products it sold to Inpixon USA and any right
to payment relating to these products.



 



 17 

 

 

3.1(r)       Transactions With Affiliates and Employees

 

None.



 

 18 

 

 

3.1(v)       Registration Rights

 

The Company was required to register within 90 calendar days of January 5, 2018,
to file a registration statement on Form S-3 (or other appropriate form if the
Company is not then S-3 eligible) providing for the resale by the January
Purchasers (as defined in Schedule 3.1(g)(ii)) of the shares of Common Stock
underlying those certain warrants issued pursuant to that certain Securities
Purchase Agreement, dated January 5, 2018, by and among the company and the
January Purchasers. The Company filed the registration statement on Form S-3 on
March 27, 2018, which has not been declared effective by the U.S. Securities and
Exchange Commission.

 

The Company is required to use commercially reasonable efforts to cause such
registration to become effective within 181 days following January 5, 2018 and
to keep such registration statement effective at all times until the earlier of
the date on which no January Purchaser owns any warrants or shares of Common
Stock issuable upon exercise thereof or such date on which the shares of Common
Stock issuable upon exercise of the warrants may be resold in accordance with
Rule 144(c)(1) and otherwise without restriction or limitation pursuant to Rule
144.



 

 19 

 

 

3.1(w)       Listing and Maintenance Requirements

 

Listing Requirements

 

On May 19, 2017, we received written notice from the Listing Qualifications
Staff of Nasdaq notifying us that we no longer comply with Nasdaq Listing Rule
5550(b)(1) due to our failure to maintain a minimum of $2,500,000 in
stockholders’ equity (the “Minimum Stockholders’ Equity Requirement”) or any
alternatives to such requirement.

 

On October 24, 2017, we received notification (the “Staff Delisting
Determination”) from Nasdaq that we have not regained compliance with the
Minimum Stockholders’ Equity Requirement. The Company appealed the Staff
Delisting Determination and requested a hearing that was held on December 7,
2017. As a result, the suspension and delisting was stayed pending the issuance
of a written decision by the Nasdaq Hearings Panel (the “Panel”).

 

By decision dated December 14, 2017, the Panel granted the Company’s request for
a further extension, through April 23, 2018, to evidence compliance with the
$2,500,000 stockholders’ equity requirement. The Company’s continued listing on
Nasdaq through April 23, 2018 and thereafter is subject to the Company’s
compliance with certain interim milestones, which, if not timely satisfied, may
result in the delisting of the Company’s common stock from Nasdaq.

 

As of December 31, 2017, we had a stockholder’s deficit equal to $18,853,000 and
therefore, were not compliant with the stockholder’s equity requirement as of
such date. While we have raised net proceeds of approximately $18 million since
December 31, 2018 prior to taking into account the securities issued in this
offering, and believe that the proceeds received from this offering will satisfy
the stockholders’ equity requirement as of April 23, 2018, however, evidence of
the ability to maintain compliance will be required. We are pursuing actions to
maintain compliance including, but not limited to the contemplated spin-off of
our Infrastructure segment, but there are no assurances that any such
transaction will be consummated or that the transaction will be sufficient to
satisfy Nasdaq that the Company will be able to maintain compliance in the long
term.

 

On August 14, 2017, we received a deficiency letter from Nasdaq indicating that,
based on our closing bid price for the last 30 consecutive business days, we do
not comply with the minimum bid price requirement of $1.00 per share, as set
forth in Nasdaq Listing Rule 5550(a)(2). In accordance with Nasdaq Listing Rule
5810(c)(3)(A), we had a grace period of 180 calendar days, or until February 12,
2018, to regain compliance with the minimum closing bid price requirement for
continued listing. We effected a 1-for-30 reverse stock split on February 6,
2018 in response to our non-compliance with the minimum bid price requirement
and as of the date of this filing we have achieved compliance with the minimum
bid price requirement, however, since then market price for or common stock has
declined to less than $1.00. Therefore there are no assurances that we will be
able to continue to maintain such compliance.



 

 20 

 

 

3.1(aa)       Solvency

 

Debt*  Amount of  Debt   Convertible Promissory Note dated as of November 17,
2017  $1,745,000 (1) Payplant (AR facility)  $2,800  

 

* Excludes trade debt payable.

 

(1) The descriptions of the November Note described herein are incorporated to
this Schedule 3.1(aa) by reference.



 

 21 

 

 

3.1(dd)        Accountants

 

Marcum LLP

 

750 Third Avenue

 

New York, NY 10017

 

 22 

 

 

4.9       Use of Proceeds

 

We expect to use the net proceeds received from this offering for working
capital, general corporate purposes (including research and development, sales
and marketing and the satisfaction of outstanding amounts payable to our vendors
in connection with trade payables) and transaction expenses. Additionally, we
may use a portion of the net proceeds of this offering to finance acquisitions
of, or investments in, competitive and complementary businesses, products or
services as a part of our growth strategy. However, we currently have no
commitments with respect to any such acquisitions or investments.

 



 23 



